Citation Nr: 1402677	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  08-34 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression.

4. Entitlement to service connection for overdose, to include as secondary to PTSD.

5. Entitlement to service connection for left fifth finger injury.

6. Entitlement to service connection for memory problems.

7. Entitlement to service connection for vision problems.
REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the VA RO in Atlanta, Georgia.  A transcript of that hearing is of record.  The Veteran also submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In October 1978, the Veteran submitted a claim of entitlement to service connection for a nervous condition.  Subsequently, the Veteran has asserted that he has PTSD, anxiety, and depression as the result of active duty.  In addition, VA treatment records and private treatment records reflect diagnoses of PTSD, generalized anxiety disorder, and depression during the pendency of the appeal.  As such, the Board has re-captioned the Veteran's claims as shown on the title page to better reflect the evidence.  Id.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a June 1991 decision, the Board denied entitlement to service connection for a nervous disorder, and the Veteran did not appeal that decision.

2. In a December 1992 rating decision, the RO denied the claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3. Evidence received since the time of the final December 1992 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression.

4. At the August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for back disability.

5. At the August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for overdose, to include as secondary to PTSD.

6. At the August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for left fifth finger injury.

7. At the August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for memory problems.

8. At the August 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for vision problems.


CONCLUSIONS OF LAW

1. The June 1991 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2. The December 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for overdose, to include as secondary to PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for left fifth finger injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for memory problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for vision problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

At the August 2013 Board hearing, the Veteran indicated that he wished to withdraw the appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for back disability.  In addition, the Veteran stated that he wished to withdraw the appeal as to the issues of entitlement to service connection for overdose, to include as secondary to PTSD; left fifth finger injury; memory problems; and vision problems.  Thus, these issues are no longer for appellate consideration.  

New and Material Evidence

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, which constitutes a complete grant of that claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for a nervous disorder following the June 1991 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  In addition, the Veteran did not submit any new and material evidence within the year following the December 1992 rating decision, nor did he file a timely appeal to the December 1992 rating decision.  As such, it is also final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

As the December 1992 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the December 1992 rating decision, the RO declined to reopen the Veteran's claim based on the finding that the evidence did not show a chronic acquired psychiatric disorder was incurred during active duty.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the December 1992 rating decision that addresses this basis.

Evidence submitted and obtained since the December 1992 rating decision includes VA treatment records and private treatment records that demonstrate diagnoses of PTSD, generalized anxiety disorder, and depression.  In addition, a May 2013 VA mental health treatment note reflects a finding that the Veteran had a long history of PTSD stemming from events in his military career.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, is reopened, and to that extent, the appeal is granted.
The appeal for whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for back disability is dismissed.

The appeal for entitlement to service connection for overdose, to include as secondary to PTSD, is dismissed.

The appeal for entitlement to service connection for left fifth finger injury is dismissed.

The appeal for entitlement to service connection for memory problems is dismissed.

The appeal for entitlement to service connection for vision problems is dismissed.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record reflects multiple diagnoses for the Veteran's psychiatric symptoms during the pendency of the appeal, to include PTSD, generalized anxiety disorder, and depression.  As such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  With respect to an in-service event or injury, the Veteran's service treatment records have been deemed unavailable as the result of a fire at a VA facility.  However, the Veteran has consistently reported multiple in-service stressors, and a 1964 private treatment record shows he reported having had bad nerves since his separation from service.  Furthermore, the Veteran has testified that he has continued to experience the same symptoms since his separation from service.  The Veteran is competent to testify to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the May 2013 VA mental health treatment note indicates the Veteran had a long history of PTSD stemming from events in his military career.  In this respect, the Board finds clarification is necessary as to the specific bases for the diagnosis of PTSD and the particular events related thereto.  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any acquired psychiatric disorder diagnosed during the pendency of the appeal is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Additionally, in March 2010, the Veteran indicated that he had received treatment at the New Hanover Regional Hospital in Wilmington, North Carolina from 1999 to 2001.  As these records may be pertinent to the Veteran's claim, the Board finds remand is warranted to attempt to obtain any additional treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(2).  

Finally, as it appears the Veteran currently receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from June 2013 to the present from the VA Medical Center in Asheville, North Carolina and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain, with assistance from the Veteran as needed, any treatment records from the New Hanover Regional Hospital and any other identified outstanding private treatment records.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.

2. Obtain and associate with the record all treatment records dated from June 2013 to the present for the Veteran from the VA Medical Center in Asheville, North Carolina, along with records from any associated outpatient clinics.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results.

3. Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current acquired psychiatric disorder, to include all those diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, to include the previous diagnoses provided by VA physicians and private physicians, as well as the lay statements submitted by the Veteran describing his in-service stressors and symptoms.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  

For each diagnosed acquired psychiatric disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service, to include his assertions of witnessing the deaths of fellow service members at Lackland Air Force Base and Sheppard Field and his symptoms of a nervous condition during service.  

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed must be provided.

4. Then, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


